Citation Nr: 1309089	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  05-14 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active service from May 1972 until May 1975 and from October 1978 until June 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by which the RO denied entitlement to the benefits sought herein.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2008 via video teleconference.  A complete transcript of the hearing is of record.  

In a May 2008 decision, the Board denied the claims.  In June 2008, the Veteran filed a Motion for Reconsideration and attached new VA treatment records, which were relevant to the issues on appeal and that the RO had not yet reviewed.  In November 2008, the Board vacated its May 2008 decision and the issues on appeal were remanded to the RO for consideration of the additional evidence.  Pursuant to the Board's remand, the RO reviewed the additional evidence and issued a supplemental statement of the case in September 2009.  

In a March 2010, the case was again before the Board.  At that time, the Board denied entitlement to the benefits sought, and the Veteran appealed the Board's decision to the Veterans Claims Court.  In an August 2012 Memorandum Decision, the Court vacated the Board's March 2010 decision and remanded the case to the Board for further action consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As to the claim for bilateral pes planus, the Veteran was afforded a VA examination of the feet in July 2006.  In subsequent years, he indicated that the disability had worsened.  As such, he is entitled to a new VA examination so that the Board may assess whether he is entitled to an increased rating based on information regarding the current state of the disability.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  

The examination instructions are contained in the second paragraph below.  The Board notes that the matter of an increased rating for the service-connected bilateral pes planus is somewhat complex because in March 2012, a portion of the Veteran's left lower extremity was amputated.

With respect to the claim for a TDIU, the Veteran alleges that his two service-connected disabilities, pes planus and a fungal infection of the toenails and between the toes, prevent him from maintaining gainful employment.  The Board notes that he has serious nonservice-connected disabilities to include peripheral vascular disease and type 1 diabetes mellitus, as well as an associated amputation.  To determine whether TDIU is warranted, the Board finds that he should be afforded an examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities alone.

The record contains VA clinical treatment records dated until May 2008.  In order to ensure that the record in complete, all VA clinical treatment records dated after May 1, 2008 should be added to the record.  See 38 C.F.R. § 3.159(c)(2) (2012); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the following facilities for the period since May 2008:  Birmingham VAMC, Tuscaloosa VAMC, and Tuskegee VAMC.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

2.  Schedule an examination to assess the current severity of the Veteran's bilateral pes planus.  The examiner is asked to describe all symptoms and manifestations of pes planus and to assess the severity of each symptom and manifestation noted.  

Because the Veteran's left lower extremity was amputated in March 2012, the examiner is asked, to the extent possible, to assess the severity of the Veteran's left foot pes planus prior to the amputation.  The examiner is also asked to address, to the extent possible, whether the amputation was due to pes planus.

In essence, the examiner should focus on symptoms of bilateral pes planus before March 2012 and then describe the pes planus symptoms associated with the right foot alone for the period after March 2012.

The examiner is also asked to offer an opinion as to whether the Veteran's service-connected bilateral pes planus and fungal infection of the toenails and between the toes is so severe as to preclude substantially gainful employment.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In connection with the examination, the examiner should review all pertinent records and indicate in the examination report whether the requested review took place.  A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an appropriate time period for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


